Citation Nr: 1613011	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-49 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colon polyps (also claimed as colonic mucosa with prominent lymphoid aggregate).

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colitis (also claimed as ileal mucosa with prominent Peyer patches).

3. Entitlement to service connection for temporomandibular joint disorder (TMJ). 

4. Entitlement to evaluation in excess of 20 percent for the service-connected recurrent right knee strain with patellofemoral syndrome, to include the propriety of a reduction to 10 percent disabling effective from October 1, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to October 2003 and from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

During the course of the appeal, in a July 2015 rating decision, the RO reduced the rating for the Veteran's right knee disability from 20 percent to 10 percent, effective October 1, 2015.  Although, the Veteran did not specifically appeal this rating decision, the issue of whether an increased rating for the Veteran's right knee disability was on appeal.  In this regard, the Board observes that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  As such, the matter of whether the reduction was proper is inextricably intertwined with the issue of whether a higher rating is warranted and, in turn, is also currently before the Board. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The Veteran withdrew her request for a Central Office hearing in an October 2015 communication to the Board. 

The issue of entitlement to service connection for TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed June 2007 rating decision, the RO denied service connection for colitis and colon polyps.  

2. The evidence received since the June 2007 rating decision, which denied service connection for colitis and colon polyps, is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

3. At the time of the July 2015 decision which reduced the disability rating for the service-connected right knee disability from 20 percent to 10 percent, the 20 percent rating had been in effect for more than five years.

4. The RO did not properly apply the provisions of 38 C.F.R. § 3.344 with respect to the reduction in evaluation for the right knee disability. 

5. The Veteran's right knee disability is characterized by pain, slight limitation of motion, and no more than moderate instability; limitation of flexion to 45 degrees, limitation of extension to 10 degrees, a combination of limitation of flexion and limitation of extension, ankylosis, injury or removal of the semilunar cartilage, tibia/fibula impairment, or genu recurvatum has not been shown. 





CONCLUSIONS OF LAW

1. The June 2007 rating decision, which denied service connection for colitis, is final.  New and material evidence has not been received to reopen the claim for service connection for colitis. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2. The June 2007 rating decision, which denied service connection for colon polyps, is final.  New and material evidence has not been received to reopen the claim for service connection for colon polyps. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

3. The reduction in evaluation for the right knee disability from 20 percent to 10 percent effective October 1, 2015, is void, and the 20 percent rating is restored. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

4. The criteria for a 10 percent rating, but no more, for right knee strain with patellofemoral syndrome, based on painful limitation of motion have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5256, 5260 (2015). 

5. The criteria for a rating in excess of 20 percent for right knee instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5257(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has satisfied its duty to notify the Veteran in accordance with 38 U.S.C.A. § 5103(a).  Specifically, the agency of original jurisdiction (AOJ) has sent the Veteran notice letters in October 2008, prior to the initial adjudication, and February 2009 (with subsequent readjudication in statements of the case).  Those letters not only have comported with the general notice provisions set forth in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), but also has satisfied the particular VCAA requirements governing petitions to reopen outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) for the issues that have been previously denied.

Duty to Assist

VA also has satisfied its duties to assist the Veteran pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA had already obtained the Veteran's service treatment records.  During the current appeal period, the AOJ obtained VA treatment records.  The Veteran has not otherwise identified any outstanding records pertinent to her claims.  In addition to obtaining relevant service and post-service records, the duty to assist includes providing an examination when necessary to support a claim.  Here, however, the Board has decided not to reopen the Veteran's claims involving service connection for colitis and colon polyps, and, thus, no VA examination is warranted with respect to these issues. See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened). 

With respect to the right knee, the Veteran has been afforded multiple VA examinations to assess the current nature and severity of her right knee strain with patellofemoral syndrome.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.

Accordingly, having established that the duties to notify and assist have been satisfied with respect to the claims decided herein, the Board finds that appellate review of those issues may now proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394. 


New and Material Evidence - Colitis and Colon Polyps

The Veteran seeks service connection for colitis and colon polyps.  Notably, however, she filed a prior claim for such disabilities.  In this regard, in a June 2007 rating decision, the AOJ denied service connection for colitis and colon polyps.  She did not appeal this decision. 38 U.S.C.A. § 7105(c)(West 2014); 38 C.F.R. § 20.1103 (2015).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision. 38 C.F.R. § 3.156(b).  Therefore, the June 2007 rating decision is now final, and the Veteran's claims for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a)(2015); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion. See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed. See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In this case, the Board finds that new and material evidence has not been submitted that is sufficient to reopen the Veteran's claims for service connection for colitis and colon polyps. 

Specifically, the issues of service connection for colitis and colon polyps were initially denied because the evidence did not show a current, chronic or residual colitis or colon polyp condition. See June 2007 Rating Decision.  Since that rating decision, the Veteran has not submitted competent evidence of a current colitis or colon polyp condition.  VA treatment records dated after 2007 do not show complaints or diagnoses pertaining to colitis and/or colon polyps.  Moreover, the Veteran's statements that she has a current disability manifested by colitis and colon polyps that is due to service are cumulative and redundant of statements that the Veteran made at the time she filed her original claim.  Therefore, the Board finds that new and material evidence has not been submitted to reopen the claims of entitlement to service connection for colitis and colon polyps.  

Reduction and Increase - Right Knee 

The Board turns, as an initial matter, to the reduction of the rating for the Veteran's service-connected right knee disability.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires. 38 C.F.R. § 3.105(e), (i)(2)(i). 

In this case, the Veteran was informed of the proposed reduction in a March 2015 letter.  In the enclosed March 2015 rating decision, she was provided the material facts taken from a February 2015 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that she could present evidence and that she was entitled to a hearing.  She was afforded 60 days to respond to the proposed reduction.  In a May 2015 statement, the Veteran claimed that the February 2015 VA knee examination was inadequate.  The Veteran was afforded a new VA knee examination in June 2015.  Thereafter, the RO promulgated a rating decision in July 2015, which reduced the Veteran's disability rating from 20 percent to 10 percent, effective October 1, 2015.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  

Notwithstanding the requisite procedural steps, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . .be based upon a review of the entire history of the Veteran's disability." Brown v. Brown , 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations. Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms. 38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work. 38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Board further notes that the 20 percent rating for the right knee disorder had been in effect since September 14, 2008.  In short, the 20 percent rating had been in effect for more than 5 years.  Consequently, this rating could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of ratings. See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

The record reflects that the 20 percent rating was assigned for the right knee based upon a February 2009 VA examination which found, in pertinent part, moderate instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

However, the March 2015 and July 2015 rating decisions, and the July 2015 supplemental statement of the case (SSOC), show that the RO did not properly apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether an improvement in disability actually occurred, or whether any demonstrated improvement in the Veteran's ability to function would be maintained under the ordinary conditions of life and work. 38 C.F.R. §§ 4.1, 4.2, 4.13 (2014); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. § 3.344 renders a rating reduction void ab initio.  Such an omission is error and not in accordance with the law. Greyzck v. West, 12 Vet. App. 288 (1999); Hayes v. Brown, 9 Vet. App. 67 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Accordingly, the reduction in rating of the right knee disability from 20 percent to 10 percent was not proper and is void ab initio.  Thus, the 20 percent rating must be restored effective October 1, 2015.  Because the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

Increased Ratings, Generally 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2013). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2015); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

Factual Background & Analysis

Again, the Veteran has been assigned a 20 percent disability rating under DC 5257 for moderate instability of the right knee.

The Veteran underwent a VA examination in February 2009; she reported right knee pain occurring approximately five times per week, and lasting 7 hours (reaching a 9 out of 10).  Pain was relieved by rest and by Nabumetone, Ibuprofen, and Cyclobenzaprine.  At the time of pain she was able to function with medication.  She reported weakness, stiffness, swelling, redness, giving way, lack of endurance, and locking and dislocation.  She did not have heat or fatigability.  Her gait and posture were within normal limits.  Flexion of the right knee was from 0 to 120 degrees, with pain commencing at 100 degrees; extension was to 0 degrees.  There was tenderness but no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no subluxation.  Joint function was additionally limited by pain, fatigue, and weakness after repetition.  The joint function on the right was not additionally limited by lack of endurance and/or incoordination.  There was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability tests of the right knee were abnormal with moderate instability.  The medial and lateral collateral ligaments stability tests of the right knee were abnormal with moderate instability.  The medial and lateral meniscus test of the right knee was abnormal with moderate degree of severity.  The effect of the condition on the Veteran's daily activity was noted as limited walking/running/lifting.

The Veteran underwent another VA knee examination in March 2012.  At that time, right knee flexion was from 0 to 140 degrees, with pain at the end point; extension was to 0 degrees, with pain commencing at 45 degrees.  There was additional limitation in range of motion with repetitive-use testing.  Functional loss was described as pain on movement and interference with sitting.  Muscle strength testing was 5/5.  Joint stability tests were normal for the right knee.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran was also noted as having bilateral shin splints; service connection is currently in effect for this disability.  No meniscal conditions, past or present, were noted.  There had been no previous surgeries.  No assistive devices were used.  There was no radiographic evidence of degenerative arthritis of the right knee.  Functional impact was noted as difficulty running and standing for extended periods of time. 

The Veteran underwent a knee examination in July 2013.  At that time, she endorsed right knee pain when running; medications included Tylenol and Naprosyn.  She denied flare-ups.  Flexion of the right knee was from 0 to 140 degrees; extension was to 0 degrees.  There was no objective evidence of painful motion on either flexion or extension of the knee.  There was no additional limitation in range of motion of the right knee and lower leg following repetitive-use testing.  Functional loss was noted as less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing.  Tenderness or pain to palpation for joint line or soft tissues was present.  Muscle strength testing was 5/5.  Anterior instability of the right knee was +1.  There was no posterior instability or medial-lateral instability of the right knee.  Other findings included right patellar glide of 2+; crepitus with pain; no swelling; antalgic gait favoring the left knee; and no erythema, weakness, or lack of endurance.  The Veteran used a brace for the left knee.  Degenerative or traumatic arthritis was not found.  The Veteran examiner noted that the Veteran continued to run despite her knee problems and that her "running demonstrates how mild her knee disability is."  The examiner further noted that while the Veteran had mild laxity to her ACL right knee, this "does not necessarily represent instability to the knee."

The Veteran underwent a VA knee examination in February 2015.  At that time, she denied any new events, surgeries or trauma to her right knee.  She was not currently under the care of a physician for a right knee condition.  She was employed on a fulltime basis and independent for ADLs.  She did not require any assistive devices for ambulation or mobility.  Contemporaneous x-rays of her right knee dated were normal.  She denied flare-ups.  She denied having any functional loss or functional impairment of the knee joint.  Right knee range of motion (flexion and extension) was full/normal.  No pain was noted on examination.  There was no crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion.  Muscle strength was 5/5.  There was no ankylosis.  There was no history of recurrent effusion or subluxation.  Instability of the right knee was not medically indicated.  The examiner noted that the Veteran ambulated without gait deviations, with normal cadence, and without assistive devices. 

The Veteran underwent another VA knee examination in June 2015.  At that time, she reported painful flare-ups that "sometimes causes her to take off from work or use ice packs to keep the swelling down."  She reported limited movement, weakness, inability to stand on feet for a long time, and having trouble going up and down stairs.  She stated that the pain was sometimes "unbearable."

Right knee flexion was from 0 to 130 degrees; extension was to 0 degrees.  Pain was noted on flexion and extension and as resulting in functional loss.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion.  The examiner also indicated that pain significantly limited functional ability with repeated use over a period of time.  In terms of range of motion, this translated into 130 degrees of flexion and normal extension.  The examiner stated that the examination was being conducted during a flare-up and that pain significantly limited functional ability with flare-ups.  In terms of range of motion, this translated into 130 degrees of flexion and normal extension.  Additional factors included less movement than normal.  Muscle strength testing was 4/5.  There was no ankylosis.  There was no history of recurrent subluxation.  There was no history of lateral instability.  All joint stability tests (i.e., anterior, posterior, medial, and lateral) of the right knee were normal.  The Veteran used a brace for the left knee.  There was no arthritis of the right knee. 

As noted above, the Veteran has been assigned a 20 percent rating under DC 5257 for moderate instability of the right knee (also characterized as recurrent right knee strain with patellofemoral syndrome), effective since September 14, 2008 (date of claim).  A review of the claims file shows that this rating was based on a finding of moderate instability of the right knee. See June 2009 Rating Decision. 

Under DC 5257, a 20 percent rating represents moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under this code as it is not based on loss of range of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In this case, the evidence throughout the appeal period reflects no more than moderate instability due to right knee strain with patellofemoral syndrome. 

In this regard, the February 2009 VA examiner expressly described the Veteran's instability as "moderate" in all respects.  Likewise, in 2013, anterior instability of the right knee was +1 (out of normal, 1+, 2+, or 3+).  There was also a patellar glide of 2+, but no posterior instability or medial-lateral instability of the right knee was found.  The Veteran has otherwise reported pain, weakness, and episodes of giving way due to the right knee, and she began using a brace (for the left knee). Significantly, however, all stability tests conducted upon VA examinations in 2012 and 2015 were normal.  

Based on the foregoing, the evidence does not rise to the level of severe recurrent instability at any point during the appeal.  There is also no evidence of recurrent subluxation of the right knee, severe or otherwise, so as to warrant a higher rating on an alternative basis under DC 5257.  The Board notes that a rating for instability is not subject to consideration of a higher rating based on additional impairment due to pain or other factors after repetitive use or during flare-ups because DC 5257 is not based on limitation of motion. Johnson, 9 Vet. App. at 11.  

Accordingly, a rating in excess of 20 percent for instability of the right knee is not warranted.  

With respect to separate ratings on the basis of limitation of motion, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Code 5003.

In this case, the Veteran has not been diagnosed with degenerative arthritis of the right knee.  Indeed, although the February 2009 VA examiner described the Veteran's knee condition as right knee strain "with arthritis," the contemporaneous x-ray of the right knee did not, in fact, reveal any degenerative/arthritic changes.  Moreover, x-rays conducted in association with the 2012, 2013, and 2015 VA examinations were negative for degenerative or traumatic arthritis of the left knee. See, e.g., July 2013 X-ray findings (no arthropathy, and no bony or tissue abnormalities).  Accordingly, in the absence of x-ray evidence of degenerative arthritis, a higher or separate rating cannot be assigned under DC 5003.

Nevertheless, the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Id. See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Specifically, in cases where a veteran has pain upon motion in a joint, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  

Here, while there is no evidence of arthritis in the right knee joint, as explained in further detail below, the record clearly shows painful motion with flexion and extension of the right knee. See 2009, 2012, and June 2105 VA Examination Reports (all noting painful motion of the right knee).  Therefore, a separate 10 percent rating is warranted on this basis.  

However, a rating in excess of 10 percent is not warranted for the right knee based on limitation of motion.

The rating codes for limitation of motion of the leg consider both limitations of extension and flexion.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling. Limitation of extension to 5 degrees is evaluated as 0 percent disabling. 38 C.F.R. § 4.71a, Code 5261. 

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling. Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling. 38 C.F.R. § 4.71a, Code 5260.

With respect to limitation of motion, throughout the course of the appeal, the Veteran's flexion has been limited to 120 degrees, at most, and extension has been full.  The Board recognizes that the 2009 VA examination showed pain commencing at 100 degrees with flexion, and the 2012 VA examination showed pain commencing at 45 degrees of extension.  Such does not warrant a higher rating unless it actually results in additional functional loss. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Here, the Veteran was still able to flex to 120 degrees, and extend to 0 degrees (i.e., normal), respectively, during those examinations.  Moreover, the Veteran was able to perform repetitive-use testing without any additional limitation of motion.  In short, there is no indication that painful flexion or extension results in a functional loss that more nearly approximates flexion or extension to a compensable degree, let alone to 45 degrees or less, or 15 degrees or higher, as required for higher percent ratings under DCs 5260 and 5261, respectively.  

In sum, while the Veteran does not meet the criteria for even a zero percent rating based on limitation of flexion or extension, there has been at least some limited and painful flexion/extension, and thus, a 10 percent rating is warranted for the right knee per 38 C.F.R. § 4.59. See Burton, supra. 

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles as such factors do not result in functional loss that more nearly approximates flexion or extension limited to a compensable degree. See, e.g., June 2015 VA Examination Report (flexion was still to 130 degrees, and extension was full, even when considering functional limitation due to flare-ups). 

The Board has also considered whether the Veteran is entitled to a separate or increased rating for ankylosis, cartilage dislocation or removal, impairment of the tibia or fibula, and/or genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology that is not already contemplated by the 10 percent rating currently assigned, the Veteran is not entitled to an increased or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  In this regard, there is no evidence of ankylosis of the right knee; semilunar cartilage of the right knee has not been removed or dislocated; and there is no evidence of impairment of the tibia or fibula or genu recurvatum.  As such, increased compensation is not warranted under DCs 5256, 5258, 5259, 5262, or 5263, respectively.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected disability at issue.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the service connected disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which her right knee disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to her service-connected right knee disability.  There are no additional symptoms of the service-connected disability at issue. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service connected right knee disability. This service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  Furthermore, Burton, supra, requires consideration of 38 C.F.R. § 4.59. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disabilities addressed above is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The evidence reflects that the Veteran is employed.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

Based on evidence of record, the Board determines that a separate 10 percent rating is warranted for the Veteran's right knee based on limitation of motion, and a rating in excess of 20 percent for right knee instability is denied. 


ORDER

New and material evidence has not been received to reopen the claim of entitlement to colitis. 

New and material evidence has not been received to reopen the claim of entitlement to service connection for colon polyps. 

The reduction in rating for right knee strain/instability from 20 percent to 10 percent was not proper, and restoration of the 20 percent rating from October 1, 2015, is granted.

A rating in excess of 20 percent for right knee strain/instability is denied. 

A 10 percent, but no more, for right knee strain with patellofemoral syndrome, based on painful limitation of motion is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts that her TMJ had its onset during active duty service.  In various statements of record, she reported that she suffered from headaches during service which were, in part, an early symptom of the later-diagnosed TMJ.  See, e.g., December 2009 VA Form 9. 

The Veteran is currently service-connected for migraine headaches.  Service treatment records show treatment/complaints of chronic headaches.  Post-service treatment records reflect a formal diagnosis of TMJ in July 2008, less than two years after separation from active duty service.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of her TMJ.  In light of her statements concerning onset, and the diagnosis of TMJ proximate to service, the Board finds that an examination should be provided upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

2. Request that the Veteran identify any outstanding treatment records relevant to her claim for service connection for TMJ.  After securing any necessary authorization from him, obtain all identified treatment records, as well as all available/outstanding VA treatment records dated throughout the appeal period.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

3. After completion of the foregoing, Schedule a VA examination to determine the etiology of the Veteran's TMJ.

After reviewing the Veteran's claims file, the examiner is to opine whether it is at least as likely that the Veteran's TMJ, affirmatively diagnosed in July 2008, had its onset in or is otherwise related to service. 

The examiner should also address whether any current TMJ disorder was caused OR aggravated by her service-connected migraine headache disability. 

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. After the above action is completed, the remaining claim on appeal should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued and the case should be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


